Per Curiam,
It seems to us that the learned court below submitted the question of the defendant’s negligence to the jury with careful and correct instructions. The jury found that there was no negligence and therefore rendered their verdict in favor of the defendant. It was their special function to determine this question, and an examination of the testimony convinces us that the verdict was fully justified. We do not think that the *562charge is amenable to the criticisms contained in the assignments of error. We perceive no errors in the charge and the assignments of error are therefore dismissed.
Judgment affirmed.